Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
In Figure 1, in each of the last four structures of the process scheme the same error reoccurs: it appears that the formula “H2O-” should be amended to read -- H2N- --.  
Applicant’s arguments filed November 12, 2021 have been fully considered but they are not persuasive.  
Examiner notes applicant’s comment at page 11 of the instant response indicating that a corrected version of Figure 1 was intended to be included.  My list of documents indicates that no corrected Figure 1 has been provided.  Examiner also notes that other structures in Figure 1 have errors as well.  Applicant is respectfully requested to submit a completely corrected Figure 1.  
Claims 2, 7, 12, 19-20, 27-35, 37-39 and 41-42 were previously cancelled, claims 16-18, 22-23 and 25 have been newly cancelled, claims 1, 15,  21, 24, 26, 36 and 40 have been amended, the disclosure has been amended at page 1, and new claims 43 and 44 have been added as per the amendment filed November 12, 2021.  One additional or supplemental Information Disclosure Statement (1 IDSs) filed November 12, 2021 has been received with all cited non-U.S. patent document, annotated, and made of record.   
1, 3-6, 8-11, 13-15, 21, 24, 26, 36, 40, 43 and 44 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including .  
The disclosure is objected to because of the following informalities: 
At disclosure page 47, Table 1 refers to the compound “FR-900493,” but the disclosure does not appear to have disclosed the complete structural identity of this compound.  Examiner respectfully requests citation of, and PTO-1449 disclosure of, one or more references that defines this subject matter, subject matter that appears to be presently missing from the instant disclosure.  
At disclosure page 46, there are misspellings at line 22 (“molecue” should be -- molecule --), at line 25 “26 oC” should be amended to read -- 26 oC--, at line 25 the term “CHCl3” should be -- CHCl3 --, and at line 28 “CH3CN” should be -- CH3CN --.  
At disclosure page 49, acronyms for the cell lines listed in Tables 3 and 4 are presented but most of the cell lines tested have not been fully identified at this location or elsewhere in the disclosure.  Citation (PTO-1449) and supply of one or more references that supply the missing information is/are respectfully requested.  
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1, 3-6, 8-11, 13-15, 21, 24, 26, 36, 40, 43 and 44 are rejected under 35 U.S.C. §101 because the claimed compounds lack a demonstrated utility or operable utility.  
In claim 1 at lines 7-8 and claim 40 at line 10, the term “O-C1-C4 alkyl is optionally further substituted with 1, 2 or 3 halo” includes alpha-halo ether substituents, a class of organic compounds notoriously well known to be highly chemically reactive with  nucleophiles, including the numerous nucleophilic moieties within the structure of compound (I).  Therefore, this sub-genus of substituent moieties within the claimed genus is likely to be inoperative due to spontaneous self-reaction with any one of the other moieties within the structure of compound (I) that include at least one nucleophilic atom.  Therefore, at least one subgenus of compounds are unlikely to be isolable due to an inoperative synthesis process.  
Applicant’s arguments filed November 12, 2021 have been fully considered but they are not persuasive.  
If applicant limits the halogenated substituted alkoxy groups to -- trifluoromethyl-O- --, this instant rejection would be overcome.  Otherwise this rejection has been maintained for 1 or 2 alpha-halogens (e.g. -O-CHX-alkyl and -O-CX2-alkyl where X = F, Cl, Br, or I) because extremely high the nucleophilic reactivity remains.    
Claims 1, 3-6, 8-11, 13-15, 21, 24, 26, 36, 40, 43 and 44 are rejected under 35 U.S.C. §112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Factors to consider in this analysis:  
a) Actual Reduction to Practice?  Only certain diastereoisomers have been synthesized and tested for medicinal activity, although the entire subject matter including all possible anomeric and diastereoisomeric compounds, the pharmaceutical compositions thereof, and the methods of medicinal treating therewith have been claimed, breadth well in excessive of what the reductions to practice disclosed by the specific embodiments can be found to support .  

c) Sufficient relevant identifying characteristics?  This factor is not relevant to the instant analysis.  
d) Method of making the claimed invention?  Only a very small fraction of possible diastereoisomeric compounds have been synthesized and tested for medicinal activity.  
e) Level of skill in the art?  One of ordinary skill would be expected to be knowledgeable concerning how to make and medicinally test the compounds synthesized herein.  
f) Predictability in the art?  In view of the small number of relevant prior art now of record, the instant art area has been found to be unpredictable.  
For the above stated reasons the instant claims have been found to lack adequate support from the written description.  
Applicant’s arguments filed November 12, 2021 have been fully considered but they are not persuasive.  
In the instant response at page 12, applicant has argued that the amendments to claims 21 and 24 effectively address this issue.  As to claim 21, examiner agrees, but not as to claim 24.  Further test data is necessary to support the great breadth of the listing of cancer diseases encompassed within seven generic terms now listed at lines 4-5 of claim 24.  Further narrowing of claim 24 and/or additional medicinally relevant test data are requested in support of the treatment of individual neoplastic diseases presently referenced in claim 24. 
Claims 1, 3-6, 8-11, 13-15, 21, 24, 26, 36, 40, 43 and 44 are rejected under 35 U.S.C. §112(a)  because the specification, while being enabled for the chemical structures found in the Figure 1 and the treatment of a few specific bacterial and a few neoplastic disease conditions, does not reasonably provide enablement for most of the vast array of compounds encompassed by the large numbers of substitution patterns disclosed in claim 1 or the truly vast arrays of disease conditions encompassed by the terms “infection” and “cancer,” and alternatives wherein a second active ingredient has been co-administered,  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
In view of an almost complete Wand’s analysis in the previous rejection, it is found that the following Wand’s analysis only needs to address the last factor.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed November 12, 2021 have been fully considered but they are not persuasive.  
In the response beginning at page 12, applicant has argued that the claims of record are enabled as is.  As to claim 21, examiner agrees if the active ingredient is limited to compounds numbered 9-12 in Table 1 at disclosure page 47, but does not agree as to clam 24, 36 or 43-44.  Examiner respectfully suggests that a finding of enablement for claims 24, 36, 43 and 44 will require substantial additional medicinal test data in support of this conclusion.  
Claim 36 is objected to because of the following informalities: 
In claim 36 at line 18, the term trichloroethyl chloroformyl” is erroneous and should be amended to read -- 2, 2, 2-trichloroethoxycarbonyl --.   See also claims 26 and 40 wherein the same issue reoccurs.  
Appropriate correction is required.  
Claims 1, 3-6, 8-11, 13-15, 21, 24, 26, 36, 40, 43 and 44 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at lines 1-2, the term “[a] compound of formula 1” is inconsistent with the formula at line 2 because the formula at line 2 includes two anomeric chiral positions and 8 non-anomeric chiral centers, meaning that there are numerous distinct and different diastereoisomeric/anomeric structures that may be defined starting with the provided structure.  This issue reoccurs at claims 3, 5, 8, 10, 11(partial), 13, 26, 36 and 40.  
Applicant’s arguments filed November 12, 2021 have been fully considered but they are not persuasive.  
Beginning at page 13 of the instant response, applicant has asserted that the instant claims were definite, arguing that one or ordinary skill would be able to determine all the possible chemical structural formulas within the metes and bounds of “Formula I.”   However, the instant noted claim, or method of treating claims dependent therefrom, have not provided any disclosure identifying which of the many isomeric compounds have the claimed medicinal activity and which do not.  Further clarification is respectfully requested.  
In claim 1 at line 6 and claim 40 at line 10, the term “piperidinyl” is erroneous because the entire substituent has not been properly named.  Did applicant intend the term defining the left end of the molecule to read as follows:  -- N-(4-(4-methoxyphenyl))piperidinyl --?  
Applicant’s arguments filed November 12, 2021 have been fully considered but they are not persuasive.  
Examiner notes applicant’s amendments to claims 1 and 40, but finds same to be incomplete.  Examiner respectfully suggests the following amendment to replace the term “piperidine-O-phenyl:” -- N-(4-(4-methoxyphenyl))piperidinyl --.  
In claim 24 at lines 1 and 4-5, the multiple terms now defining “cancer” are each subgeneric to separate substantial arrays of neoplastic disease conditions, but have not addressed what are now multiple issues of inadequately defined metes and bounds.  
Applicant’s arguments filed November 12, 2021 have been fully considered but they are not persuasive.  
Applicant has argued that the amendment provided is sufficient.  Examiner respectfully disagrees, noting that the number of disease conditions now included within the scope of the claim remains lacking in adequately defined metes and bounds.    Examiner respectfully suggests limitation of the scope of treated diseases claimed to those shown to be effectively treated in the disclosure page 49 at Tables 3 and 4.  
Claims 1, 3-6, 8-11, 13-15, 21, 24, 26, 36, 40 and 43-44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101 and §112 set forth in this Office action.  
No claim is allowed.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
01/04/2022
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600